t c memo united_states tax_court jack carson coleman petitioner v commissioner of internal revenue respondent docket no filed date jack carson coleman pro_se robert a varra for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure for the taxable_year the issues presented for our consideration are whether payments received by petitioner are income_in_respect_of_a_decedent and therefore includable in his gross_income under sec_691 and whether petitioner’s state_income_tax refund received during the taxable_year is includable in his gross_income findings_of_fact petitioner jack carson coleman resided in colorado springs colorado at the time his petition was filed petitioner’s father decedent died intestate on date before his death decedent sold grossmont animal hospital to another veterinarian as part of the sales transaction decedent signed a 10-year agreement not to compete agreement in consideration of monthly payments of dollar_figure as of the date of decedent’s death the unexpired portion of the agreement consisted of monthly payments and was included in decedent’s estate for estate_tax purposes the remaining payments were assigned a value of dollar_figure which reflected percent of their face value big_number x on date decedent’s estate was closed and petitioner received inter on the basis of petitioner’s failure_to_file a responding brief respondent moved for dismissal of this case for lack of prosecution petitioner filed an objection to the motion and requested a decision based on the hearing testimony and respondent’s brief we deny respondent’s motion and will decide this case on its merits all section references are to the internal_revenue_code in effect for the year at issue alia a one-third interest in the unexpired portion of the agreement during petitioner received payments totaling dollar_figure from grossmont animal hospital in accordance with the agreement petitioner did not report these payments on his federal_income_tax return on his federal_income_tax return petitioner claimed an itemized_deduction for state and local_taxes in the amount of dollar_figure during petitioner received a refund of state and local_taxes in the amount of dollar_figure he did not report the dollar_figure refund as income on his federal_income_tax return opinion this controversy concerns whether payments received by petitioner in connection with the agreement are income_in_respect_of_a_decedent ird and therefore includable in his gross_income a second issue concerns whether petitioner’s state_income_tax refund for his tax_year is includable in petitioner’s gross_income i income_in_respect_of_a_decedent as of the date of decedent’s death percent of the value of the unexpired portion of the agreement not to compete was included in decedent’s estate on the basis of petitioner’s testimony we interpret his arguments to be as follows as of the date of decedent’s death the basis in the unexpired portion of the agreement was stepped up to percent of its value and percent of the payments petitioner received in is includable in his gross_income conversely respondent asserts that pursuant to sec_691 the payments received by petitioner constitute ird and are includable in their entirety in petitioner’s gross_income sec_691 we first address whether the payments received by petitioner constitute ird a main principle underlying our system of income_taxation is that an item_of_gross_income becomes taxable when a taxpayer includes it in gross_income under his or her method_of_accounting sec_451 this principle should still apply in situations where an individual has a legal right to an item_of_gross_income but dies before reporting it 104_tc_1 affd 103_f3d_104 10th cir citing rollert residuary_trust v commissioner 80_tc_619 affd 752_f2d_1128 6th cir sec_691 promotes this principle by taxing property received after an individual’s death if the property would have been includable in gross_income had the individual lived kitch v commissioner supra pincite sec_691 provides that a taxpayer’s gross_income includes ird see also sec_61 ird consists of amounts of gross_income which the decedent was entitled to receive at the time of death but were not properly includable in the decedent’s gross_income under the decedent’s method_of_accounting before death and which were received by the taxpayer as the decedent’s successor_in_interest kitch v commissioner supra pincite see sec_691 sec_1_691_a_-1 income_tax regs ird must be included in the gross_income of a person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 see sec_1_691_a_-2 income_tax regs we conclude that the payments received by petitioner in accordance with the agreement constitute ird under sec_691 first payments received in accordance with an agreement not to compete are includable in gross_income see 58_tc_1038 revrul_69_643 1969_2_cb_10 second the agreement vested decedent with a legally enforceable right to receive monthly payments over a year period third the value of the unexpired portion of the agreement was not included in decedent’s gross_income before his death lastly decedent’s estate distributed and petitioner became a successor_in_interest to one-third of the unexpired portion of the agreement accordingly we hold that the payments received by petitioner constitute ird and are includable in petitioner’s gross_income for his tax_year the character of an item of ird to the successor is the same character as the item would have had in the decedent’s hands if the decedent had lived and received such amount sec_691 kitch v commissioner supra pincite payments received pursuant to an agreement not to compete are ordinary_income in the year of receipt see kinney v commissioner supra pincite- revrul_69_643 1969_2_cb_10 accordingly we hold that the character of the payments received by petitioner was that of ordinary_income we next address whether petitioner received a step-up_in_basis of percent of the value of the payments sec_1014 generally provides that the basis in property_acquired_from_a_decedent shall be stepped up to the fair_market_value of the property at the date of the decedent’s death however sec_1014 specifically excludes the application of sec_1014 to property representing ird under sec_691 because the payments received by petitioner constitute ird we accordingly hold that petitioner did not receive a stepped-up_basis of percent of the value of the payments see rollert residuary_trust v commissioner supra pincite ii state_income_tax petitioner deducted state_income_tax of dollar_figure on his federal_income_tax return during petitioner received a decedent’s estate did not pay estate_tax with respect to the inclusion of percent of the payments in decedent’s gross_estate therefore petitioner is not eligible for a deduction_for_estate_tax paid under sec_691 state_income_tax refund of dollar_figure which he did not report as income on his federal_income_tax return in controversy is whether petitioner’s refund of dollar_figure is includable in his gross_income the tax_benefit_rule dictates that refunds of state and local_taxes are includable in gross_income in the year received to the extent they reduced the taxpayer’s income_tax_liability for the prior year see 119_tc_317 kadunc v commissioner tcmemo_1997_92 petitioner received an itemized_deduction of dollar_figure with respect to his state_income_tax which reduced his federal_income_tax liability therefore pursuant to the tax_benefit_rule petitioner must include his dollar_figure refund of state_income_tax in his gross_income and we so hold in summary we hold that the payments received by petitioner constitute income_in_respect_of_a_decedent further because petitioner did not receive a step-up_in_basis with respect to the payments the full amounts of the payments are includable in petitioner’s gross_income and are ordinary in character lastly we hold that petitioner’s state_income_tax refund is includable in his gross_income to the extent not herein discussed we have considered all other arguments made by the parties and conclude that they are moot or without merit decision will be entered for respondent
